DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 5-8 are objected to because of the following informalities:  
Claim 1 Lines 2 and 3, Claim 5 Lines 2 and 11, Claim 6 Lines 2 and 3, Claim 7 Lines 2 and 4-5 , Claim 8 Lines 1-2, 4, 5, and 7, the 12 instances of “the traffic parameters” should be corrected to --the plurality of traffic parameters-- in order to have proper antecedent basis.
Claim 5 Line 10, “the accumulated second traffic parameters” should be corrected to --accumulated second traffic parameters-- in order to have proper antecedent basis.
Claim 7 Line 6, Claim 8 Line 8, the 2 instances of “the period traffic parameters” should be corrected to --the plurality of period traffic parameters-- in order to have proper antecedent basis.
  Appropriate correction is required.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-10 are directed to a traffic condition detection method (i.e., a process).  Therefore, claims 1-10 are within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitation that recite an abstract idea (emphasized below) and will be used as representative claim for the remainder of the 101 rejection. Claim 11 recites:
	A traffic condition detection method, comprising:
obtaining a plurality of traffic parameters associated with a monitoring area, and obtaining a normal parameter range based on the traffic parameters, wherein at least half of the traffic parameters fall within the normal parameter range; and
performing a monitoring procedure on the monitoring area, wherein the monitoring procedure comprises:
determining whether a real-time traffic parameter falls within the normal parameter range; and
outputting a traffic abnormality notification associated with the monitoring area when the real-time traffic parameter does not fall within the normal parameter range.
The examiner submits that the foregoing bolder limitation(s) constitute “mathematical concepts” because under its broadest reasonable interpretation, the claim covers performances that could be done mathematically. For example “performing… determining…” in the context of the claim encompasses calculating that a set of data falls within a predetermined range.  Accordingly, the claim recites at least one abstract idea. 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
	A traffic condition detection method, comprising:
obtaining a plurality of traffic parameters associated with a monitoring area, and obtaining a normal parameter range based on the traffic parameters, wherein at least half of the traffic parameters fall within the normal parameter range; and
performing a monitoring procedure on the monitoring area, wherein the monitoring procedure comprises:
determining whether a real-time traffic parameter falls within the normal parameter range; and
outputting a traffic abnormality notification associated with the monitoring area when the real-time traffic parameter does not fall within the normal parameter range.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of  “obtaining…” and “outputting…” the examiner submits that the limitations are merely data gathering or extra-solution activity (MPEP § 2106.05(g)). In particular, “obtaining…” consists of receiving a set of data and is therefore merely data gathering, while “outputting…” consists of sending a notification and is therefore post-solution activity.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the remaining limitations of “obtaining…” and “outputting…” steps are mere data collection and insignificant extra-solution activity. Hence, the claim is not patent eligible.

Regarding claim 2:
Dependent claim 2 includes limitations that recite an abstract idea (emphasized below). Claim 2 recites:
The detection method according to claim 1, 
wherein when the real-time traffic parameter falls within the normal parameter range, the monitoring procedure further comprises:
updating the normal parameter range by the real-time traffic parameter.
The examiner submits that the foregoing bolder limitation(s) constitute “mathematical concepts” because under its broadest reasonable interpretation, the claim covers performances that could be done mathematically. For example “wherein… updating…” in the context of the claim consists of adding relevant data to a data set.  Accordingly, the claim recites at least one abstract idea.
Regarding Prong II Step 2A of the Revised Guidance, claim 2 does not recite additional
elements that could integrate the exception into a practical application of the exception.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Regarding Step 2B of the Revised Guidance, dependent claim 2 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding claim 3:
Dependent claim 3 includes limitations that recite an abstract idea (emphasized below). Claim 3 recites:
The detection method according to claim 2, 
wherein there is a buffer zone outside of the normal parameter range, and the buffer zone is adjacent to a boundary of the normal parameter range, when the real-time traffic parameter does not fall within the normal parameter range, the monitoring procedure further comprising:
determining whether the real-time traffic parameter falls within the buffer zone; and
updating the normal parameter range by the real-time traffic parameter when the real-time traffic parameter falls within the buffer zone.
The examiner submits that the foregoing bolder limitation(s) constitute “mathematical concepts” because under its broadest reasonable interpretation, the claim covers performances that could be done mathematically. For example “wherein… determining…” in the context of the claim consists of comparing data to see if it falls within a buffer range and “updating…” consists of using a function, e.g. Bayesian Inference theorem, to add data to a data set.  Accordingly, the claim recites at least one abstract idea.
Regarding Prong II Step 2A of the Revised Guidance, claim 3 does not recite additional
elements that could integrate the exception into a practical application of the exception.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Regarding Step 2B of the Revised Guidance, dependent claim 3 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding claim 4:
Dependent claim 4 includes limitations that recite an abstract idea (emphasized below). Claim 4 recites:
The detection method according to claim 2, 
wherein after determining the real-time traffic parameter falls within the normal parameter range, and before updating the normal parameter range by the real-time traffic parameter, the monitoring procedure further comprises:
multiplying the real-time traffic parameter by a weight value larger than 1.
The examiner submits that the foregoing bolder limitation(s) constitute “mathematical concepts” because under its broadest reasonable interpretation, the claim covers performances that could be done mathematically. For example “wherein… multiplying…” in the context of the claim consists of multiplying data by a weight value.  Accordingly, the claim recites at least one abstract idea.
Regarding Prong II Step 2A of the Revised Guidance, claim 4 does not recite additional
elements that could integrate the exception into a practical application of the exception.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Regarding Step 2B of the Revised Guidance, dependent claim 4 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding claim 5:
Dependent claim 5 includes limitations that recite an abstract idea (emphasized below). Claim 5 recites:
The detection method according to claim 1, 
wherein the monitoring area is a first monitoring area, obtaining the traffic parameters associated with the monitoring area comprising:
calculating a difference between a first traffic parameter and a second traffic parameter, wherein the first traffic parameter is associated with a first traffic object in the first monitoring area, and the second traffic parameter is associated with a second traffic object in a second monitoring area, and a type of the first traffic object is similar to a type of the second traffic object;
determining whether the difference is not larger than a threshold value; and
using the accumulated second traffic parameters corresponding to the second monitoring area as the traffic parameters when the difference is not larger than the threshold value.
The examiner submits that the foregoing bolder limitation(s) constitute “mathematical concepts” because under its broadest reasonable interpretation, the claim covers performances that could be done mathematically. For example “wherein… calculating…,” “determining…,” and “using…” in the context of the claim consists of subtracting two values, comparing the difference to a threshold, and adding the original value to a data set depending on the result of the comparison.  Accordingly, the claim recites at least one abstract idea.
Regarding Prong II Step 2A of the Revised Guidance, claim 5 does not recite additional
elements that could integrate the exception into a practical application of the exception.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Regarding Step 2B of the Revised Guidance, dependent claim 5 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding claim 6:
Dependent claim 6 includes limitations that recite an abstract idea (emphasized below). Claim 6 recites:
The detection method according to claim 1, 
wherein obtaining the normal parameter range based on the traffic parameters comprises:
forming a normal distribution model by the traffic parameters; and
using a confidence interval of the normal distribution model as the normal parameter range.
The examiner submits that the foregoing bolder limitation(s) constitute “mathematical concepts” because under its broadest reasonable interpretation, the claim covers performances that could be done mathematically. For example “wherein… forming…” and “using…” in the context of the claim consists of creating a normal distribution model from data and adding the confidence interval of said model to a data set.  Accordingly, the claim recites at least one abstract idea.
Regarding Prong II Step 2A of the Revised Guidance, claim 6 does not recite additional
elements that could integrate the exception into a practical application of the exception.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Regarding Step 2B of the Revised Guidance, dependent claim 6 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding claim 7:
Dependent claim 7 includes limitations that recite an abstract idea (emphasized below). Claim 7 recites:
The detection method according to claim 1, 
wherein obtaining the normal parameter range based on the traffic parameters comprises:
according to a period separation parameter, selecting a plurality of period traffic parameters associated with the period separation parameter from the traffic parameters;
forming a normal distribution model by using the period traffic parameters; and using a confidence interval of the normal distribution model as the normal parameter range.
The examiner submits that the foregoing bolder limitation(s) constitute “mathematical concepts” because under its broadest reasonable interpretation, the claim covers performances that could be done mathematically. For example “wherein… according…selecting…,” “forming…” and “using…” in the context of the claim consists of selecting data based on an input parameter, creating a normal distribution model from data, and adding the confidence interval of said model to a data set.  Accordingly, the claim recites at least one abstract idea.
Regarding Prong II Step 2A of the Revised Guidance, claim 6 does not recite additional
elements that could integrate the exception into a practical application of the exception.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Regarding Step 2B of the Revised Guidance, dependent claim 6 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

Regarding claim 8:
Dependent claim 8 includes limitations that recite an abstract idea (emphasized below). Claim 8 recites:
The detection method according to claim 1, 
wherein while obtaining the traffic parameters, the detection method further comprises: 
recording a time parameter corresponding to each traffic parameter, and 
wherein obtaining the normal parameter range based on the traffic parameters comprises:
according to a distribution status of the traffic parameters corresponding to the time parameters, selecting a plurality of period traffic parameters associated with a time period from the traffic parameters;
forming a normal distribution model by using the period traffic parameters; and 
using a confidence interval of the normal distribution model as the normal parameter range.
The examiner submits that the foregoing bolder limitation(s) constitute “mathematical concepts” because under its broadest reasonable interpretation, the claim covers performances that could be done mathematically. For example “wherein… recording…,” “wherein…according…selecting…,” and “using…” in the context of the claim consists of associating data with time data, selecting data based on an input parameter, creating a normal distribution model from data, and adding the confidence interval of said model to a data set.  Accordingly, the claim recites at least one abstract idea.
Regarding Prong II Step 2A of the Revised Guidance, claim 8 does not recite additional
elements that could integrate the exception into a practical application of the exception.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Regarding Step 2B of the Revised Guidance, dependent claim 8 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.

	Regarding claim 9:
Dependent claim 9 specify limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Regarding claim 10:
Dependent claim 10 specify limitations that elaborate on the abstract idea of claim 2 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons.

Therefore, claim(s) 1-10 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman et al. (US 2008/0071465, hereinafter Chapman).

Regarding claim 1, Chapman discloses:
A traffic condition detection method (Abstract), comprising:
obtaining a plurality of traffic parameters associated with a monitoring area (Paragraphs 
[0031]-[0032]), and 
obtaining a normal parameter range based on the traffic parameters (Paragraph [0247], 
i.e. comparing the current traffic condition to a normal traffic condition), 
wherein at least half of the traffic parameters fall within the normal parameter range 
(Paragraphs [0249]-[0250], i.e. checking one or more traffic flow measurements to be sufficiently different, e.g. so as to exceed a predetermined or dynamically determined threshold, in order for it to be considered not normal. The predetermined threshold could be predetermined so that at least half of the parameters are below it) and
performing a monitoring procedure on the monitoring area (Paragraphs [0234], [0247], and [0250]), wherein the monitoring procedure comprises:
determining whether a real-time traffic parameter falls within the normal parameter range (Paragraphs [0234] and [0247], i.e. comparing current traffic conditions generated and displayed in a near realtime or substantially realtime manner with normal conditions); and
outputting a traffic abnormality notification associated with the monitoring area when the real-time traffic parameter does not fall within the normal parameter range (Paragraph [0250]).

Regarding claim 2, Chapman discloses all of the limitations of claim 1. Additionally, Chapman discloses:
wherein when the real-time traffic parameter falls within the normal parameter range (Paragraphs [0234], [0247], and [0250], i.e. dynamically determining a normal traffic threshold based on realtime current traffic conditions), the monitoring procedure further comprises:
updating the normal parameter range by the real-time traffic parameter (Paragraphs [0234], [0247], and [0250], i.e. dynamically determining a normal traffic threshold based on realtime current traffic conditions).

Regarding claim 4, Chapman discloses all of the limitations of claim 2. Additionally, Chapman discloses: wherein after determining the real-time traffic parameter falls within the normal parameter range, and before updating the normal parameter range by the real-time traffic parameter, the monitoring procedure further comprises:
multiplying the real-time traffic parameter by a weight value larger than 1 (Paragraphs [0131], i.e. weighting some data more than other based on different factors, e.g. the source of the data).

Regarding claim 9, Chapman discloses all of the limitations of claim 1. Additionally, Chapman discloses: wherein the traffic abnormality notification comprises a location information of the monitoring area (Paragraph [0250], i.e. notification of traffic conditions include location information of said traffic).

Regarding claim 10, Chapman discloses all of the limitations of claim 2. Additionally, Chapman discloses: 
wherein updating the normal parameter range by the real-time traffic parameter comprises:
updating the normal parameter range based on the real-time traffic parameter using Bayesian Inference theorem (Paragraph [0116] and [0250], i.e. using a Bayesian model to predict traffic).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman, as applied to claim 2, further in view of Wu et al. (CN 103514743, hereinafter Wu; citations based on translation attached).

Regarding claim 3, Chapman discloses the traffic condition detection method of claim 2. 
Chapman further discloses:
…
updating the normal parameter range by the real-time traffic parameter (Paragraphs 
[0234], [0247], and [0250], i.e. dynamically determining a normal traffic threshold based on realtime current traffic conditions).….
Chapman does not disclose:
	wherein there is a buffer zone outside of the normal parameter range, and the buffer zone is adjacent to a boundary of the normal parameter range, when the real-time traffic parameter does not fall within the normal parameter range, the monitoring procedure further comprising:
determining whether the real-time traffic parameter falls within the buffer zone; and
updating the normal parameter range by the real-time traffic parameter when the real-time traffic parameter falls within the buffer zone.
However in the same field of endeavor, Wu teaches a real-time index matching memory area of abnormal traffic state character identification method (Abstract) and more specifically:
wherein there is a buffer zone outside of the normal parameter range, and the buffer zone is adjacent to a boundary of the normal parameter range, when the real-time traffic parameter does not fall within the normal parameter range (Paragraph [0008]), the monitoring procedure further comprising:
determining whether the real-time traffic parameter falls within the buffer zone (Paragraph [0008], i.e. positive or negative buffer section); and
updating the normal parameter range by the real-time traffic parameter when the real-time traffic parameter falls within the buffer zone (Paragraph [0008], i.e. Wu teaches traffic flow parameter within the buffer zones is considered normal. Chapman above discloses updating the normal parameter range…).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Chapman to incorporate wherein there is a buffer zone outside of the normal parameter range, and the buffer zone is adjacent to a boundary of the normal parameter range, when the real-time traffic parameter does not fall within the normal parameter range, the monitoring procedure further comprising :determining whether the real-time traffic parameter falls within the buffer zone; and
updating the normal parameter range by the real-time traffic parameter when the real-time traffic parameter falls within the buffer zone, as taught by Wu. Doing so would rapidly identify urban road traffic abnormalities in real time, as recognized by Wu (Abstract).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman, as applied to claim 1, further in view of Li et al. (CN 104376712, hereinafter Li; citations based on translation attached).

Regarding claim 5, Chapman discloses the traffic condition detection method of claim 1. 
Chapman does not disclose:
	wherein the monitoring area is a first monitoring area, obtaining the traffic parameters associated with the monitoring area comprising:
calculating a difference between a first traffic parameter and a second traffic parameter, wherein the first traffic parameter is associated with a first traffic object in the first monitoring area, and the second traffic parameter is associated with a second traffic object in a second monitoring area, and a type of the first traffic object is similar to a type of the second traffic object;
determining whether the difference is not larger than a threshold value; and
using the accumulated second traffic parameters corresponding to the second monitoring area as the traffic parameters when the difference is not larger than the threshold value.
However in the same field of endeavor, Li teaches a missing traffic information-completing device (Abstract) and more specifically:
wherein the monitoring area is a first monitoring area (Paragraphs [0009]-[0011] and [0075]-[0081]), obtaining the traffic parameters associated with the monitoring area comprising:
calculating a difference between a first traffic parameter and a second traffic parameter, wherein the first traffic parameter is associated with a first traffic object in the first monitoring area, and the second traffic parameter is associated with a second traffic object in a second monitoring area, and a type of the first traffic object is similar to a type of the second traffic object (Paragraphs [0009]-[0011] and [0075]-[0081], i.e. comparing the historical traffic to other historical traffic and including it when the difference is below a threshold, wherein these samples are most similar to the current sample in the same traffic based on traffic information on a road calculated filling value, and are therefore similar to themselves with respect to traffic type of traffic objects, in the scenario where the target road is part of the peripheral road, i.e. different monitoring areas);
determining whether the difference is not larger than a threshold value (Paragraphs [0009]-[0011] and [0075]-[0081], i.e. comparing the historical traffic to other historical traffic and including it when the difference is below a threshold); and
using the accumulated second traffic parameters corresponding to the second monitoring area as the traffic parameters when the difference is not larger than the threshold value (Paragraphs [0009]-[0011] and [0075]-[0081], i.e. comparing the historical traffic to other historical traffic and including it when the difference is below a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Chapman to incorporate wherein the monitoring area is a first monitoring area, obtaining the traffic parameters associated with the monitoring area comprising: calculating a difference between a first traffic parameter and a second traffic parameter, wherein the first traffic parameter is associated with a first traffic object in the first monitoring area, and the second traffic parameter is associated with a second traffic object in a second monitoring area, and a type of the first traffic object is similar to a type of the second traffic object; determining whether the difference is not larger than a threshold value; and using the accumulated second traffic parameters corresponding to the second monitoring area as the traffic parameters when the difference is not larger than the threshold value, as taught by Li. Doing so would help people making travel plan avoiding congestion, as recognized by Li (Paragraph [0002]).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman, as applied to claim 1, further in view of Hiruta et al. (US 2008/0140303, hereinafter Hiruta).

Regarding claim 6, Chapman discloses the method of claim 1. Chapman does not 
disclose:
	wherein obtaining the normal parameter range based on the traffic parameters comprises:
forming a normal distribution model by the traffic parameters; and
using a confidence interval of the normal distribution model as the normal parameter range.
However in the same field of endeavor, Hiruta teaches a system that estimates whether a detected accident, restriction, or other incident is resolved, in accordance with probe car information (Paragraph [0004]) and more specifically:
wherein obtaining the normal parameter range based on the traffic parameters comprises:
forming a normal distribution model by the traffic parameters (Fig. 12; Paragraphs 
[0042]-[0044] and [0047], i.e. finding the confidence interval for a normal distribution of average velocity difference between vehicles in order to determine a threshold value); and
using a confidence interval of the normal distribution model as the normal parameter range (Fig. 12; Paragraphs [0042]-[0044] and [0047], i.e. finding the confidence interval for a normal distribution of average velocity difference between vehicles in order to determine a threshold value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Chapman to incorporate wherein obtaining the normal parameter range based on the traffic parameters comprises: forming a normal distribution model by the traffic parameters; and using a confidence interval of the normal distribution model as the normal parameter range., as taught by Hiruta. Doing so would estimate whether a detected accident, restriction, or other incident is resolved, in accordance with probe car information., as recognized by Hiruta (Paragraph [0004]).

Regarding claim 7, the combination of Chapman and Hiruta teaches the method of claim 1. The combination further teaches:
wherein obtaining the normal parameter range based on the traffic parameters comprises:
according to a period separation parameter, selecting a plurality of period traffic parameters associated with the period separation parameter from the traffic parameters (Chapman: Paragraph [0035], i.e. only focusing on data for a limited time period such as three hours);
forming a normal distribution model by using the period traffic parameters (Hiruta: Fig. 12; Paragraphs [0042]-[0044] and [0047], i.e. finding the confidence interval for a normal distribution of average velocity difference between vehicles in order to determine a threshold value);
and using a confidence interval of the normal distribution model as the normal parameter range (Hiruta: Fig. 12; Paragraphs [0042]-[0044] and [0047], i.e. finding the confidence interval for a normal distribution of average velocity difference between vehicles in order to determine a threshold value).
The motivation to combine the references is the same for claim 6 above.

Regarding claim 8, the combination of Chapman and Hiruta teaches the method of claim 1. The combination further teaches:
wherein while obtaining the traffic parameters, the detection method further comprises: recording a time parameter corresponding to each traffic parameter (Chapman: Paragraph [0042], i.e. only focusing on data for a limited time period based on the distribution status associated with certain time periods, e.g. higher traffic during an event scheduled at a specific time), and wherein obtaining the normal parameter range based on the traffic parameters comprises:
according to a distribution status of the traffic parameters corresponding to the time parameters, selecting a plurality of period traffic parameters associated with a time period from the traffic parameters (Chapman: Paragraph [0042], i.e. only focusing on data for a limited time period based on the distribution status associated with certain time periods, e.g. higher traffic during an event scheduled at a specific time);
forming a normal distribution model by using the period traffic parameters (Hiruta: Fig. 12; Paragraphs [0042]-[0044] and [0047], i.e. finding the confidence interval for a normal distribution of average velocity difference between vehicles in order to determine a threshold value);
and using a confidence interval of the normal distribution model as the normal parameter range (Hiruta: Fig. 12; Paragraphs [0042]-[0044] and [0047], i.e. finding the confidence interval for a normal distribution of average velocity difference between vehicles in order to determine a threshold value).
The motivation to combine the references is the same for claim 6 above.

Conclusion
The following references are not replied upon but are nonetheless considered relevant to the claims:
Downs et al. (US 2011/0112747) discloses automatically detecting anomalous road traffic conditions and for providing information about the detected anomalies, such as for use in facilitating travel on roads of interest (Abstract).
Gao et al. (US 2016/0343249) discloses methods and devices for processing traffic data (Paragraph [0002]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/7/2022